Case 1:19-cv-00232-WES-PAS Document 5 Filed 05/01/19 Page 1 of 4 PageID #: 42



                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF RHODE ISLAND


JOHN DOE,                                      :
     Plaintiff,                                :
                                               :
v.                                             :               C.A. No. 1:19-cv-00232
                                               :
SALVE REGINA UNIVERSITY,                       :
     Defendant.                                :


               PLAINTIFF’S MOTION FOR TEMPORARY RESTRAINING
                     ORDER AND PRELIMINARY INJUNCTION

       Plaintiff, John Doe, pursuant to Fed. R. Civ. P. 65, hereby moves this Honorable Court

for a temporary restraining order and preliminary injunction against Defendant, Salva Regina

University (“Salve”) enjoining Salve from having the investigators of the Title IX complaint

against Plaintiff complete the final report and make a determination as to whether Plaintiff

violated the Code of Conduct under the defective process being implemented and ordering Salve

to (i) engage an external investigator or someone with training and/or experience to investigate

the Title IX complaint, (ii) produce a copy of the investigative report to Plaintiff, (iii) allow

Plaintiff the opportunity for a hearing, (iv) allow Plaintiff the opportunity to cross-examine the

complainant and her witnesses, and (v) have neutral third-parties other than the investigators

determine whether Plaintiff violated Salve’s Code of Conduct.

       As grounds for this motion, Plaintiff is a senior at Salve and scheduled to graduate in

May 2019. In March 2019, an undergraduate student at Salve (the “Complainant”) made a Title

IX complaint against Plaintiff alleging Plaintiff raped her and put his hands around her throat and

chocked her to the point where she could not breath (the “Complaint”). Salve initiated an

investigation into the Complaint and appointed Johanna Mancivalano, Director of Conferences


                                                   1
Case 1:19-cv-00232-WES-PAS Document 5 Filed 05/01/19 Page 2 of 4 PageID #: 43



and Events and James Mournighan, Director of Residence Life and Off Campus Housing as the

investigators (the “Investigators”) to conduct the investigation. Pursuant to Salve’s Sexual

Misconduct Policy, the Investigators serve as not only the investigators of the Complaint, but

also the prosecutor, judge and jury. The Investigators “determine, based on the preponderance of

the evidence, if a violation of the sexual misconduct policy and/or student code of conduct has

occurred.” (See Exhibit A to Complaint, p. 14).

        The Investigators serving as prosecutor, judge and jury is not the only flaw in Salve’s

investigation and adjudication process. Plaintiff is also denied the right to a hearing and to cross-

examine the complainant or her witnesses. Salve refuses to produce Plaintiff with a copy of the

investigative report prepared by the Investigators, effectively denying Plaintiff a meaningful

opportunity to respond to the report and defend himself prior to the Investigators preparing the

final report and making their ultimate determination.

        Plaintiff’s advisor, John Grasso, Esq. (“Attorney Grasso”) has expressed concerns with

Salve’s process to J. Malcolm Smith, Salve’s Dean of Students and Title IX Coordinator (“Dean

Smith”) since March 30, 2019 – the day after Dean Smith notified Plaintiff of the Complaint.

Dean Smith has denied Attorney Grasso’s requests for (i) a live hearing with witnesses before a

panel of neutral participants, (ii) a copy of the investigative report, and (iii) external

investigators. Plaintiff and Attorney Grasso’s fear that Salve’s flawed investigation and

adjudication process would prejudice Plaintiff were realized when they viewed the report and

found a fatal flaw in Complainant’s story that the Investigators either deliberately ignored or

missed due to their lack of experience with investigations.

        On April 23, 2019, Salve allowed Plaintiff and Attorney Grasso to view the investigative

report. They were not permitted to have or make a copy. According to the report, the following



                                                   2
Case 1:19-cv-00232-WES-PAS Document 5 Filed 05/01/19 Page 3 of 4 PageID #: 44



events occurred on March 25, 2019 immediately after the alleged rape: (i) Complainant asked

Plaintiff to drive her home; (ii) Complainant went for a jog by herself; (iii) Complainant

Facetimed Witness 3 and did not tell him about the alleged rape; (iv) Complainant went to

Witness 3’s house and again did not tell Witness 3 about the alleged rape; (v) Complainant went

back to her house and told her roommate about the alleged rape; and (vi) Complainant called

Witness 3 to tell him she was raped earlier that evening. Witness 3 is a key witness identified by

Complainant. The report did not set forth an explanation as to why Complainant did not tell

Witness 3 that she was raped when she saw him on the evening of March 25, 2019. Plaintiff

requested that the Investigators obtain proof that Complainant Facetimed Witness 3 on the

evening of March 25th to corroborate Complainant’s version of events. The Investigators told

Plaintiff they would consider his request, but have otherwise not responded to Plaintiff’s request.

       Attorney Grasso expressed concern to Dean Smith about the substance of the

investigation relating to Witness 3. Complainant appears to have a romantic relationship with

Witness 3 and Witness 3 is also an employee of Salve. Salve’s own policy “prohibits consensual

romantic and/or sexual relationships between employees and undergraduate students.” The

investigative report did not mention these important facts nor did the Investigators notify

Plaintiff of the inappropriate relationship between Complainant and her key witness. Rather,

Attorney Grasso did his own investigation and uncovered the inappropriate relationship and

presented those facts and concerns to Dean Smith. Neither Dean Smith nor the Investigators

have addressed Complainant’s inappropriate relationship with Witness 3.

       Dean Smith has determined that Plaintiff has until Sunday, May 5, 2019 to respond to the

investigative report. The Investigators will then prepare a final report and determine whether

Plaintiff sexually assaulted Complainant in violation of Salve’s Code of Conduct. Pursuant to



                                                 3
Case 1:19-cv-00232-WES-PAS Document 5 Filed 05/01/19 Page 4 of 4 PageID #: 45



the Sexual Misconduct Policy, the sanction for this type of conduct would likely be “University

suspension or University expulsion” because “deviations from suspension or expulsion are rare.”

(See Exhibit A to Complaint, p. 15). Plaintiff is scheduled to graduate in a matter of weeks. A

determination by the Investigators that Plaintiff sexually assaulted Complainant would prevent

Plaintiff from receiving his diploma. It is also a felony that would have grave consequences for

Plaintiff’s future. There is a great urgency to prevent irreparable harm to Plaintiff caused by

Salve’s fundamentally flawed and seriously defective investigation and adjudication process.

       WHEREFORE, Plaintiff requests that his Motion for Temporary Restraining Order and

Preliminary Injunction be granted.

       Pursuant to LR Cv 7(a)(c), Plaintiff requests an oral argument and evidentiary hearing

that Plaintiff estimates will not exceed one day.

                                                        JOHN DOE,
                                                        Plaintiff,
                                                        By his Attorneys,



                                                        /s/ Stephen J. Brouillard
                                                        Stephen J. Brouillard, Esq. #6284
                                                        Theresa L. Sousa, Esq. #7745
                                                        Bianchi Brouillard Sousa & O’Connell, P.C.
                                                        56 Pine Street, Suite 250
                                                        Providence, RI 02903
                                                        (401) 223-2990 telephone
                                                        (877) 548-4539 facsimile
                                                        sbrouillard@bbsolaw.com
                                                        tsousa@bbsolaw.com




                                                    4
